DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 2007/0167966).
Referring to claim 1, Simpson discloses an apparatus, comprising: a catheter 220 having a longitudinal axis, a proximal end (located inside handle as shown in Figs. 2A-2B) and a distal end (the articulating portion at lead line 240 as shown in Figs. 2A-2B; para [0032]); a housing (cutting assembly 200 is connected to articulating mechanism as shown in Figs. 2A-2B) connected to the distal end; a scoring device (cutting blade 320 as shown in Figs. 3A-4B; para [0038]) in the housing, said scoring device including a rotary scoring element adapted for rotation about a rotation axis perpendicular to the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 12-13, 16-18 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Husted (US 5,059,203) in view of Simpson et al. (US 2007/0167966) and Follmer et al. (US 2002/0010483).

Referring to claim 1, Husted discloses an apparatus, comprising: a catheter 10 having a longitudinal axis, a proximal end (near lead line 18 as shown in Fig. 1) and a distal end; a housing (Fig. 9) connected to the distal end; a scoring device (cutting blade 12 as shown in Fig. 9) in the housing, said scoring device including a rotary scoring element 12 adapted for rotation about a rotation axis perpendicular to the longitudinal axis of said catheter; and a driving unit 18 (Fig. 1; col. 2, line 68) for displacing said rotary scoring element and slicing a lesion. Husted discloses the invention substantially as claimed except for disclosing the scoring element is displaced by the driving unit to allow the scoring element sliding a lesion in a deployed position.
 
Again referring to claim 1, however, Simpson discloses that a retractable blade provides patient safety (para [0055]). Furthermore, in the same field of endeavor, which is a catheter system for treating a lesion, Follmer discloses a guide track 234, 236 in the housing to guide the cutter between a stowed position within a housing and a deployed position to partially project the cutter from the housing to cut tissue (Figs. 11-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling dated of the claimed invention to have provided a housing and guide track as suggested by Follmer to the device Husted to provide safety to the patient when the catheter of Husted is navigated through tortuous vessel. Based on the 
 
Referring to claim 2, the modified device of Husted discloses the apparatus of claim 1, wherein said scoring device includes a guide track (234, 236 as shown in Fig. 12 of Follmer reference), in the housing, adapted to guide said rotary scoring element 12 between a stowed position (Fig. 11 of Follmer reference) within the housing and the deployed position at least partially projecting from the housing (Fig. 12 of Follmer reference). 

Referring to claim 3, the modified device of Husted discloses the apparatus of claim 2, wherein said rotary scoring element 12 rotates about a rotation shaft 42 (Fig. 7 of Husted reference) held in said guide track (guide track as shown in Fig. 12 of Follmer) and extending transversely across the housing (Fig. 12 of Follmer). 

Referring to claim 4, the modified device of Husted discloses the apparatus of claim 3 and a drive motor 26 (Husted: Fig. 1) but fails to disclose wherein said drive unit includes a flexible driveshaft connected to said drive motor. However, Simpson discloses (Figs. 2A-2B and 16) a drive motor and a proximal end of a drive shaft, which is connected to the drive motor, is located in a handle and the drive shaft is connected to a transmission at the distal end to drive the blade. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have 

Referring to claim 5, the modified device of Husted discloses the apparatus of claim 4, wherein said drive motor 26 is held in a handle, which is similar to the handle of Simpson (see rejection of claim 4 above), connected to the proximal end of the catheter 10 and said flexible driveshaft extends through a lumen of said catheter. 
 
Referring to claim 12, the modified device of Husted discloses the apparatus of claim 5, further including a guidewire 16 (Husted: Fig. 1; col. 2, ln 66-68: “A guide wire 14 including a guide tip 16 extends through catheter 10.”) extending through said lumen of said catheter. 

Referring to claim 13, the modified device of Husted discloses the apparatus of claim 12, wherein said lumen includes a first section receiving said guidewire and a second section receiving said flexible driveshaft. Examiner notes that Husted discloses catheter 10 is a multi-lumen catheter, therefore, it would have been obvious to one of ordinary skill in the art to provide one lumen for the flexible drive shaft and another lumen for guidewire to prevent entanglement.
 
Referring to claim 16, the modified device of Husted discloses the apparatus of claim 4, wherein said drive unit further includes a transmission connecting said flexible driveshaft to said rotary scoring element (Simpson: Fig. 16).

Referring to claim 17, the modified device of Husted discloses the apparatus of claim 16, wherein said transmission is a worm drive (Simpson: Fig. 16). 

Referring to claim 18, the modified device of Husted discloses the apparatus of claim 17, wherein said worm drive includes a worm connected to said flexible driveshaft and a worm gear connected to said rotary scoring element (Simpson: Fig. 16).

 Referring to claim 29, Husted discloses a method of scoring a lesion in a diseased vessel, comprising: positioning a scoring device 12 (Fig. 2) carried on a catheter 10 adjacent the lesion 32 (Figs. 1-5); and rotating with a drive motor 26 (Fig. 1) the scoring device 12 about an axis of rotation transverse to a longitudinal axis of the catheter (Fig.1 and entire specification). 

Again referring to claim 29, Husted discloses the invention substantially as claimed except for disclosing the step of deploying the scoring device for active scoring. However, Simpson discloses that a retractable blade provides patient safety (para [0055]. Furthermore, in the same field of endeavor, which is a catheter system for treating a lesion, Follmer discloses a guide track (212 or 234, 236 as shown in Figs. 11-12) in the housing to guide the cutter between a stowed position within the housing and the deployed position to partially project the cutter from the housing to cut tissue (Figs. 11-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling dated of the claimed invention to have provided guide track as suggested by Follmer to the device Husted to provide safety to the patient when the device of Husted is navigated through tortuous vessel.

Referring to claim 30, the modified device and method of Husted discloses the method of claim 29, including connecting the drive motor 26 in a handle at a proximal end of the catheter (Fig. 1 of Husted’s drawings). Husted discloses the invention substantially as claimed except for disclosing connecting the drive motor 26 in a handle at a proximal end of the catheter to a transmission at a distal end of the catheter by a flexible driveshaft. However, Simpson discloses (Figs. 2A-2B and 16) a drive motor and a proximal end of a drive shaft, which is connected to the drive motor, is located in a handle and the drive shaft is connected to a transmission at the distal end to drive the blade. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided a handle similar to the handle of 

Referring to claim 31, the modified device and method of Husted discloses the method of claim 30 including using a worm at an end of the driveshaft engaged with a worm gear fixed to the scoring device to rotate the scoring device (see Fig. 16 of Simpson’s drawing).
 
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Husted in view of Simpson et al. and Follmer et al. as applied to claims 1 and 5 above and further in view of McGuckin, JR. et al. (US 2017/0071624).
 
Referring to claims 6-9, the modified device of Husted discloses the apparatus of claim 5, but fails to disclose wherein the drive motor is carried on a carriage in the 
 
Again referring to claims 6-9, however, in the same field of endeavor, which is a catheter system for treating lesion in a blood vessel, McGuckin discloses (Figs. 1-4) “Contained within housing 12 is a motor housing 32 which contains the motor to power the rotatable shaft 18. Motor housing 32 has a pair of proximal arms 36 and a pair of distal arms 38 extending radially from opposing sides of the motor housing 32 and engageable with the longitudinally extending rails 30 within motor housing 32. When the motor housing 32 is moved axially from a retracted position of FIG. 3 to an extended position of FIG. 4, the arms 36, 38 slide along the rails 30. Motor housing 32 includes a receiving opening 34 to receive a portion of the actuator 22, e.g., lever 22, or to receive a member which is operatively connected to the actuator 22, so that distal and proximal movement of the actuator 22 likewise moves the motor housing 32 proximally and distally along rails 30 within outer housing 12.” (para [0044]). In view of McGuckin’s teachings it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided an actuator, a carriage and guide elements as suggested by McGuckin to the handle of the modified of Husted to allow the surgeon to move the blade 12 of Husted from a stowed position to a deployed position since it has been held that combining prior art elements according to known methods to yield predictable results is old and well known in the art 

Referring to claim 10, the modified device of Husted discloses the apparatus of claim 8, wherein said rotary scoring element 12 of Husted is a circular blade (Husted: Fig. 1). 

Referring to claim 11, the modified device of Husted discloses the apparatus of claim 8, wherein said rotation shaft is displaced from a rest position adjacent a centerline of said catheter when in the stowed position to an active swing position further removed from said centerline of said catheter when in the deployed position (Fig. 13 of Follmer reference shows in a stowed position or rest position the rotational shaft, which is connected to the cutter, is adjacent a center line of catheter when the cutter is in a deployed position the catheter shaft is moved further away from the center line).
 
 Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Husted in view of Simpson et al. and Follmer et al. as applied to claim 1 above and further in view of To (US 2008/0004643) and Thorpe et al. (US 2010/0082051).

Referring to claims 21-24, the modified device of Husted discloses the apparatus of claim 1, further including an anchor element on the housing, the anchor element holding the housing in position within a vessel of a patient adjacent the lesion; wherein the anchor element is on a distal side of said rotary scoring element; wherein said 
 
Again referring to claims 21-24, however, providing anchor element at distal side to the cutter or proximal side to the cutter for the purpose of providing a stable distal end is old and well known in the art. Figure 3 and paragraph [0126] of Thorpe reference disclose balloon 210 is position at the proximal side of the cutter. Figures 12C-12H of To reference show anchor element is position at the distal side of the cutter. Therefore, it would have been obvious to one of ordinary skill in the art to have provided anchor element on a distal side, proximal side or on both sides of the rotary scoring element 12 of Husted to stabilize the distal portion of the catheter 10 to improve the effectiveness of the device.

 Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Husted (US 5,059,203) in view of Simpson et al. (US 2007/0167966) and Follmer et al. (US 2002/0010483) and further in view of Steele et al. (US 2016/0374717).

Referring to claims 27-28, Husted/Simpson/Follmer discloses a method of scoring a lesion in a diseased vessel, comprising: positioning a scoring device carried on a catheter adjacent the lesion; deploying the scoring device for active scoring (see rejection of claim 30 above). The modified device and method of Husted fails to disclose the step of translating the scoring device back-and-forth by a linear motor to slice the 

Again referring to claims 27-28, however, in the same field of endeavor, which is a catheter system for treating a lesion, Steele discloses “the control handle may include a rotary actuator for rotating the driveshaft about the longitudinal axis and a linear actuator for reciprocating the driveshaft along the longitudinal axis. The rotary and linear actuators may share an electric motor or prime mover, or the actuators may have separate dedicated motors.” (para [0021]). In view of Steele’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided a mechanism as suggested by Steele to the modified system and method of Husted in order to provide the surgeon the ability to control the movement of the blade 12 along the longitudinal axis of the catheter while the catheter is remained stationary to cut a long lesion instead of manually moving the catheter back and forth to allow the blade to cut a long lesion.

Allowable Subject Matter
Claims 14-15, 19-20 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771